DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 24, 28 and 33 are objected to because of the following informalities:  
Claim 24: “cooing” is a typo of –cooling—.
Claim 25: “the system include” appears to be a typo of –the system includes—.
Claims 28 and 33: “is based the received” (in both claims) appears to be a typo of –is based on the received—.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-27 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 4,287,024) in view of Pivot (WO 02/062922).
Regarding claim 22, Thompson discloses a method for cooling a coke oven foundation comprising:
providing a coke oven system including an oven chamber 16, a foundation 38 supporting the oven chamber and separated from the oven chamber by one or more air gaps (spaces 40), wherein fluid flows through the air gap(s) (see Figs. 2, 4 & 5; col. 4, lines 34-43; col. 5, lines 2-14, airflow through the spaces is inherent).
Thompson does not disclose a forced cooling system.
Pivot discloses cooling a coke oven by forced air cooling, wherein a forced air system which forces air through air gaps is provided and serves the purpose of cooling supporting uprights such that undesired bending is prevented or reduced (see p. 2, lines 24-29; p. 4, lines 5-13, thus teaching the limitation “causing the forced cooling system to provide a fluid directed toward an air gap”).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to implement the forced air cooling of Pivot into the process of Thompson in order to enhance the cooling capabilities by use of active versus passive cooling.
Regarding claim 23, Pivot does not explicitly disclose a controller causing the forced cooling system to provide the fluid. However, use of a controller with a fan or blower (see p. 1, lines 20-22) is well-known in the art. Such a modification essentially amounts to automating the activity of controlling the fan or blower and is prima facie obvious over the prior art. See MPEP 2144.04 III. 
Regarding claim 24, Pivot discloses the forced cooling system comprising a fan (see p. 1, lines 20-22), of which a corresponding valve is considered inherent. The control features are obvious for the same reasons discussed above with respect to claim 23.
Regarding claim 25, Thompson discloses wherein the coke oven system includes beams 36 between the foundation and the oven chamber, the beams extending from a first area below a first end portion of the coke oven toward a second area below a second end portion of the coke oven, wherein adjacent beams define the one or more air gaps (see Figs. 4 & 5). Forced cooling through the air gaps is obvious for the same reasons discussed above with respect to claim 22.
Regarding claims 26 and 27, Thompson discloses heating a coal bed in the oven chamber (see col. 4, lines 38-53; col. 10, lines 24-35). In light of the modification with Pivot, determining when to initiate the forced cooling system would have been obvious to a person of ordinary skill in the art in order to achieve the stated objective of cooling to protect coke oven construction. Absent a showing of new or unexpected results, the claimed order of steps is not considered to patentably distinguish over the cited prior art. MPEP 2144.04 IV C.
Regarding claim 30, Thompson discloses allowing for a cooling fluid to be directed through an air gap (spaces 40) between two beams 36 positioned between a foundation 38 and an oven chamber 16 of a coke oven (see Figs. 2, 4 & 5; col. 4, lines 34-43; col. 5, lines 2-14, airflow through the spaces is inherent).
Thompson does not disclose a forced cooling system for providing a cooling fluid.
Pivot discloses cooling a coke oven by forced air cooling, wherein a forced air system which forces air through air gaps is provided and serves the purpose of cooling supporting uprights such that undesired bending is prevented or reduced (see p. 2, lines 24-29; p. 4, lines 5-13, thus teaching the limitation “causing the forced cooling be directed to an air gap”). Pivot discloses the forced cooling system comprising a fan (see p. 1, lines 20-22), of which a corresponding valve and pipe (i.e. the gap) is considered inherent. Pivot does not explicitly disclose a controller causing the forced cooling system to provide the fluid by actuating the valve. However, use of a controller with a fan is well-known in the art. Such a modification essentially amounts to automating the activity of controlling the fan or blower and is prima facie obvious over the prior art. See MPEP 2144.04 III.
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to implement the forced air cooling of Pivot into the process of Thompson in order to enhance the cooling capabilities by use of active versus passive cooling.
Regarding claims 31 and 32, Thompson discloses heating a coal bed in the oven chamber (see col. 4, lines 38-53; col. 10, lines 24-35). In light of the modification with Pivot, determining when to initiate the forced cooling system  would have been obvious to a person of ordinary skill in the art in order to achieve the stated objective of cooling to protect coke oven construction. Absent a showing of new or unexpected results, the claimed order of steps is not considered to patentably distinguish over the cited prior art. MPEP 2144.04 IV C.

Allowable Subject Matter
Claims 19-21 are allowed.
Claims 28, 29, 33 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Thompson and Pivot, cited above, are considered to be the closest prior art, wherein Thompson discloses passive cooling and Pivot disclose active cooling (i.e. forced cooling system). In this regard, while Pivot discloses a forced cooling system, the reference fails to disclose or suggest the claimed technique of activating the cooling system in response to determining a temperature limit for a limiting material has been exceeded in the coke oven (claim 19) or wherein the forced cooing system is caused to provide the fluid based on a received indication from a sensor within the air gap (claims 28 and 33). These features, which provide more precise control over the cooling system and its use within a coking process, are considered to distinguish over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772